Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 19-61098-CIV-DIMITROULEAS
   MARTHA UGALDE,

          Plaintiff,

   v.

   VIVARIA FLORIDA LLC, CENTRAL FLORIDA
   NIEVES HOLDINGS LLC, SOUTH FLORIDA
   NIEVES HOLDINGS LLC, VIVARIA OHIO LLC,
   VIVARIA LLC and FRANCISCO JAVIER
   GAVILAN, in his individual and professional
   capacities,

         Defendants.
   _____________________________________/


                       ORDER GRANTING IN PART AND DENYING IN PART
                       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


          THIS CAUSE is before the Court on Defendants Vivaria Florida LLC (“VF”), Central

   Florida Nieves Holdings LLC (“CFN”), South Florida Nieves Holdings LLC (“SFN”), Vivaria

   Ohio LLC (“VO”), Vivaria LLC, and Francisco Javier Gavilan (collectively, “Defendants”)’s

   Motion for Summary Judgment [DE 28], filed on March 16, 2020. The Court has carefully

   considered the Motion, Plaintiff Martha Ugalde (“Plaintiff” or “Ugalde”)’s Response [DE 38],

   Defendants’ Reply [DE 42], Defendants’ statement of facts, Plaintiff’s counterstatement, and

   Defendant’s response to Plaintiff’s additional facts [DE’s 35, 39, 43], the evidence submitted in

   the record, and is otherwise fully advised in the premises.

                                              I. BACKGROUND

           On April 30, 2019, Plaintiff filed the instant action against Defendants VF, CFN, SFN,

                                                    1
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 2 of 12



   VO and Vivaria LLC (collectively, “Vivaria”) and Francisco Javier Gavilan (“Javier”), her

   former employer. See [DE 1]. Plaintiff filed a Second Amended Complaint on September 4,

   2019. See [DE 25]. Plaintiff asserts claims for Retaliation in Violation of Section 1981 of the

   Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”) (Count I); Unpaid Overtime in

   Violation of the Fair Labor Standards Act, 29 U.S.C. § 207 (“FLSA”) (Count II); Retaliation in

   Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”)

   (Count III); Retaliation in Violation of the Florida Civil Rights Acts (“FCRA”) (Count IV); and

   Breach of Contract or alternatively Unjust Enrichment (Count V). See [DE 25]. Defendants now

   move for summary judgment as to each of Plaintiff’s claims.

                                        II. STANDARD OF REVIEW

          Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows that

   there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). The movant bears “the stringent burden of establishing the

   absence of a genuine issue of material fact.” Suave v. Lamberti, 597 F. Supp. 2d 1312, 1315

   (S.D. Fla. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

          “A fact is material for the purposes of summary judgment only if it might affect the

   outcome of the suit under the governing law.” Kerr v. McDonald’s Corp., 427 F.3d 947, 951

   (11th Cir. 2005) (internal quotations omitted). Furthermore, “[a]n issue [of material fact] is not

   ‘genuine’ if it is unsupported by the evidence or is created by evidence that is ‘merely colorable’

   or ‘not significantly probative.’” Flamingo S. Beach I Condo. Ass’n, Inc. v. Selective Ins. Co. of

   Southeast, 492 F. App’x 16, 26 (11th Cir. 2013) (quoting Anderson v. Liberty Lobby, Inc., 477

   U.S. 242, 249–50 (1986)). “A mere scintilla of evidence in support of the nonmoving party’s


                                                    2
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 3 of 12



   position is insufficient to defeat a motion for summary judgment; there must be evidence from

   which a jury could reasonably find for the non-moving party.” Id. at 26-27 (citing Anderson, 477

   U.S. at 252). Accordingly, if the moving party shows “that, on all the essential elements of its

   case on which it bears the burden of proof at trial, no reasonable jury could find for the

   nonmoving party” then “it is entitled to summary judgment unless the nonmoving party, in

   response, comes forward with significant, probative evidence demonstrating the existence of a

   triable issue of fact.” Rich v. Sec’y, Fla. Dept. of Corr., 716 F.3d 525, 530 (11th Cir. 2013)

   (citation omitted).

                                             II.     DISCUSSION

          This litigation arises from the ending of an approximately 12-year working relationship

   between Plaintiff and Defendant Javier Gavilan. Plaintiff asserts that the Defendants unlawfully

   terminated her employment in retaliation against her due to her complaint of racial and/or

   national origin discrimination, in violation of Section 1981, Title VII, and the FCRA, because

   she complained to Javier Gavilan that Javier’s wife called her (in Spanish) a “fucking Mexican.”

   Plaintiff also contends that she is entitled to overtime payments that she did not receive, and that

   she is owed other payments for work from August 2015 to January 2016. In contrast, the

   Defendants maintain that Plaintiff’s termination was the result of her failure to protect the

   companies’ sensitive online accounts, that Plaintiff was exempt from the overtime wage

   requirements of the FLSA and did not work overtime in any event, and she otherwise received

   all payments to which she was entitled.

          A. The Retaliation Claims (Counts I, III, IV)

          The Court first addresses Plaintiff’s claims for retaliation pursuant to § 1981, Title VII,


                                                    3
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 4 of 12



   and the FCRA, which are all analyzed under the same framework. See Hamilton v. Sheridan

   Healthcorp Inc., 602 F. App'x 485, 488 (11th Cir. 2015). Where the plaintiff does not present

   any direct evidence of retaliatory discharge, circumstantial evidence may be evaluated under the

   burden shifting framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802,

   (1973). Under this framework, the plaintiff must first establish a prima facie case of retaliation,

   which requires showing that: (1) the employee engaged in a protected activity; (2) the employee

   suffered an adverse employment action; and (3) there is a causal connection between the

   protected activity and the adverse action. Brown v. Ala. Dep't of Transp., 597 F.3d 1160, 1181

   (11th Cir. 2010). For purposes of this summary judgment motion, Defendants do not challenge

   the second and third prongs of the prima facie case of retaliation, that she suffered adverse

   actions and her protected activity was causally related to the adverse actions she suffered.

   Accordingly, the discussion of Plaintiff’s prima facie case will be limited to the first prong,

   whether Plaintiff engaged in statutorily protected expression

          To meet the first prong, that she engaged in a protected activity, Plaintiff “need not prove

   the merits” of her underlying complaint of racial and/or national origin discrimination under the

   relevant statutes (§ 1981, Title VII, and the FCRA in this case), “[b]ut she must demonstrate a

   good faith, reasonable belief that her employer was engaged in unlawful employment practices.”

   Tatt v. Atlanta Gas Light Co., 138 F. App'x 145, 147 (11th Cir. 2005) (quoting Little v. United

   Techs., Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir.1997)). To do so, Plaintiff must

   prove both (1) a subjective, good-faith belief that her employer engaged in an unlawful

   employment practice and (2) that her belief was objectively reasonable. See id. For purposes of

   this summary judgment motion, Defendants do not contest that Plaintiff subjectively believed


                                                     4
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 5 of 12



   she engaged in protected activity. Rather, Defendants argue that Plaintiff’s belief was not

   objectively reasonable. The objective reasonableness of Plaintiff’s belief that that her employer

   engaged in an unlawful employment practice is measured “against existing substantive law.”

   Tatt, 138 F. App'x at 147 (quoting Clover v. Total Sys. Servs., Inc., 176 F.3d 1346, 1351 (11th

   Cir.1999). See also Butler v. Alabama Dept. of Transp., 536 F.3d 1209, 1214 (11th Cir. 2008)

   (“While a plaintiff can prevail on a retaliation claim based on opposition to an employment

   practice that is not actually unlawful, we have to consider the controlling substantive law in this

   circuit when we assess whether a plaintiff's mistaken belief is objectively reasonable.”).

          To establish a hostile work environment claim under the relevant statutes, a plaintiff must

   prove that the “the workplace is permeated with discriminatory intimidation, ridicule, and insult,

   that is sufficiently severe or pervasive to alter the conditions of the victim's employment and create

   an abusive working environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (quotations

   and citation omitted) (listing elements of Title VII claim); see Shields v. Fort James Corp., 305

   F.3d 1280, 1282 (11th Cir. 2002) (noting that Title VII and § 1981 hostile work environment

   claims have the same elements and are subject to the same analytical framework). The Court

   considers four factors to determine whether the harassment was severe enough: (1) the frequency

   of the conduct; (2) the severity of the conduct; (3) whether the conduct is physically threatening

   or humiliating, or a mere offensive utterance; and, (4) whether the conduct unreasonably interferes

   with the employee's job performance. Allen v. Tyson Foods, 121 F.3d 642, 647 (11th Cir.1997)

   (internal citations omitted). Thus, “[i]n the light of these factors, we ask whether, under the totality

   of the circumstances, a reasonable person would find the harassing conduct severe or pervasive to

   alter the terms or conditions of the plaintiff's employment.” Adams v. Austal, U.S.A., L.L.C., 754


                                                      5
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 6 of 12



   F.3d 1240, 1251 (11th Cir.2014). In addition, in order to hold an employer responsible under the

   relevant statutes for a hostile environment created by a co-worker, a plaintiff must show that the

   employer knew or should have known of the harassment in question and failed to take prompt

   remedial action. Little, 103 F.3d 959.

          The Court must assess whether Plaintiff’s “belief was objectively reasonable in light of

   the facts and record presented,” Little, 103 F.3d at 960, considering the substantive law, Butler,

   536 F.3d at 1214. Plaintiff has introduced evidence in the record that, on February 21, 2019, Ms.

   Balbo, who is the wife of Javier Gavilan and a Vivaria employee, called Plaintiff on the

   telephone and told her to make her a “super admin” which would give her access to Vivaria’s

   email accounts. After Plaintiff said that she could not give Ms. Balbo super admin access

   without Javier Gavilan’s permission, Ms. Balbo asked Plaintiff, “Who do you think you are?”

   When Plaintiff did not respond, Ms. Balbo became angry, called Plaintiff a “Fucking Mexican,”

   and told Plaintiff that if she commands Plaintiff to do something, then she has to do it. During

   the call, Ms. Balbo was “very mad,” “very upset” and “aggressive.” Later that day, Plaintiff

   reported this incident to Javier Gavilan, her employer, and told him, “your wife called me a

   fucking Mexican” and “it was very racist.” Plaintiff cried a lot as she spoke to Javier Gavilan,

   who appeared not to believe Plaintiff. Plaintiff then had an intense panic attack that caused her a

   lot of pain, anxiety and confusion; she was afraid, very embarrassed and felt hurt and ashamed.

   Following Plaintiff’s complaint to Javier Gavilan, Plaintiff was suspended from work without

   pay, physically locked out of the office, her work desk cleaned, her personal property discarded

   and Vivaria’s suppliers told that she no longer worked there. Construing the facts in the light

   most favorable to Plaintiff, the non-moving party, a reasonable jury could find that Plaintiff’s


                                                    6
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 7 of 12



   belief that the harassing conduct at issue was sufficiently severe under the four factor test to find

   that her belief regarding her complaint to her employer was objectively reasonable, meeting the

   protected activity element of her prima facie case that Defendants unlawfully terminated her

   employment in retaliation against her due to her complaint of racial and/or national origin

   discrimination, in violation of Section 1981, Title VII, and the FCRA. The summary judgment

   motion as to the retaliation claims (Counts I, III, and IV) shall be denied.

          B. The FLSA Claim (Count II)

          Generally, employers must pay employees overtime for hours worked in excess of forty

   (40) hours per week. The general provision of the FLSA provides:

          Except as otherwise provided in this section, no employer shall employ any of his
          employees who in any workweek is engaged in commerce or in the production of
          goods for commerce, or is employed in an enterprise engaged in commerce in the
          production of goods for commerce, for a work week longer than forty hours
          unless such employee received compensation for his employment in excess of the
          hours above specified at a rate not less than one and one-half times the regular
          rate at which he is employed.

   29 U.S.C. § 207 (a)(1). This is subject to several later specified exemptions for particular

   classifications of employees.

          The FLSA is remedial in nature, and is to be broadly construed. Antenor v. D & S Farms,

   88 F.3d 925 (11th Cir. 1996). In light of the remedial nature of the statute, “[e]xemptions under

   the FLSA are to be construed narrowly against the employer who asserts them. The employer

   has the burden of showing that it is entitled to the exception.” Sarasota White Sox, Inc., 64 F.3d

   590, 594 (11th Cir. 1995). The Eleventh Circuit has held that “the employer, bears the burden of

   proving the applicability of a FLSA exception by ‘clear and affirmative evidence.’” Klinedinst v.

   Swift Investments, Inc., 260 F.3d 1251, 1254 (11th Cir. 2001) (citing Birdwell v. City of Gasden,


                                                     7
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 8 of 12



   Ala., 970 F.2d 802, 805 (11th Cir. 1992)).

           Defendants argue that they are entitled to summary judgment as to Plaintiff’s FLSA

   claim in Count II of the Second Amended Complaint on two grounds. The Court will address

   each, in turn.

           First, Defendants contend that Plaintiff’s key role within the Vivaria companies exempted

   her from the Fair Labor Standards Act’s overtime requirements because she was employed in a

   bona fide administrative capacity. See 29 U.S.C. ' 213(a)(1). The Department of Labor sets

   forth the following criteria for this exemption as follows:

           (a) The term “employee employed in a bona fide administrative capacity” in
           section 13(a)(1) of the Act shall mean any employee:

                   (1) Compensated on a salary or fee basis pursuant to § 541.600 at a rate of
           not less than $684 per week . . . exclusive of board, lodging or other facilities;

                   (2) Whose primary duty is the performance of office or non-manual work
           directly related to the management or general business operations of the employer
           or the employer's customers; and

                  (3) Whose primary duty includes the exercise of discretion and
           independent judgment with respect to matters of significance.

   29 C.F.R. § 541.200.

           Here, the Court has carefully considered the parties’ arguments and the evidence

   submitted in the record regarding what Plaintiff’s roles and tasks were, and whether she was

   merely carrying out clerical tasks under established procedures or exercising independent

   discretion and decision-making. It is clear that the parties have polar opposite takes of the

   character of Plaintiff’s job with Defendants, and that the parties have submitted evidentiary

   support in the record for their disparate positions. Accordingly, the Court finds that disputed

   issues of material fact preclude summary judgment as to whether Plaintiff is exempt from the

                                                    8
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 9 of 12



   overtime provisions of the FLSA pursuant to the bona fide administrative capacity exemption

   claimed by Defendants.

              Second, Defendants argue that they are entitled to summary judgment because Plaintiff

   failed to offer specific times she supposedly worked more than forty hours in a week. 1 Where,

   as here, the employer did not keep a record of the hours the employee worked, the employee has

   a “relaxed” burden to demonstrate that she performed uncompensated work. Lamonica v. Safe

   Hurricane Shutters, Inc., 711 F.3d 1299, 1315 (11th Cir. 2013).

                      “Although a FLSA plaintiff bears the burden of proving that he or she
              worked overtime without compensation, ... [i]t is the employer’s duty to keep
              records of the employee’s wages, hours, and other conditions and practices of
              employment.” Allen v. Bd. of Pub. Educ. For Bibb Cty., 495 F.3d 1306, 1315
              (11th Cir. 2007). “[I]f an employer has failed to keep proper and accurate records
              and the employee cannot offer convincing substitutes,” then “an employee has
              carried out his burden if he proves that he has in fact performed work for which
              he was improperly compensated and if he produces sufficient evidence to show
              the amount and extent of that work as a matter of just and reasonable inference.”
              Id. at 1315–16 (quotation marks omitted).

   Morgan v. Kalka & Baer LLC, 750 F. App'x 784, 790 (11th Cir. 2018).

              Here, having examined the evidence submitted in the record the Court finds that

   Plaintiff’s approximations and reasoning in support thereof provide a sufficient basis to survive

   summary judgment. To the extent that the Defendants contend that Plaintiff’s assertions of the

   number of hours she worked each week are inconsistent, “[t]his is the type of inconsistency that

   [Defendants] should test through cross-examination at trial and allow the jury to weigh in

   determining the credibility of [] plaintiff's testimony in support of his or her claims.” Allen v. Bd.

   of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1317 (11th Cir. 2007) (reversing district court’s

   grant of summary judgment for employer on overtime FLSA claim).


   1
       To the extent that this argument is a belated motion to compel better responses to discovery, it is denied.
                                                                9
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 10 of 12



             The summary judgment motion as to the FLSA unpaid overtime claim (Count II) shall be

   denied.

             C. The Breach of Contract or Alternatively Unjust Enrichment Claim (Count V)

             In her fifth and final count of the Second Amended Complaint, Plaintiff claims breach of

   contract or alternatively unjust enrichment, on the grounds that from August 2015 through

   approximately January 2016, Defendants did not pay Plaintiff any compensation for her work.

   While she alleges that Javier Gavilan made promises to pay her for her work during this time

   period but did not do so, she failed to come forward with sufficient facts to support the existence

   of any purported oral or written contract and the terms thereof. Plaintiff’s response to the

   summary judgment motion effectively concedes that there is no enforceable contract under

   Florida law. See [DE 38]. Defendants are entitled to summary judgment on the breach of contract

   claim in Count V.

             In the alternative, Plaintiff claims unjust enrichment – that Defendants voluntarily

   accepted and benefited from Plaintiff work from August 2015 through approximately January

   2016 and equity and good conscience requires Defendants to pay Plaintiff for the value of her

   work. Defendants argue in their summary judgment motion that most of the Defendants did not

   even exist at that time—Vivaria Florida LLC and Central Florida Nieves Holdings LLC were

   formed in August 2016, South Florida Nieves Holdings LLC was formed in August 2017, and

   Vivaria Ohio was formed in May 2018. Plaintiff’s response effectively concedes she has no

   claim for unjust enrichment against the corporate Defendants, but she argues that she can pursue

   her unjust enrichment claim against Javier Gavilan. See [DE 38].

             Under Florida law, the elements of unjust enrichment are: “‘(1) a benefit conferred upon


                                                     10
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 11 of 12



   a defendant by the plaintiff, (2) the defendant’s appreciation of the benefit, and (3) the

   defendant’s acceptance and retention of the benefit under circumstances that make it inequitable

   for him to retain it without paying the value thereof.’” United Techs. Corp. v. Mazer, 556 F.3d

   1260, 1270 (11th Cir. 2009) (quoting Rollins, Inc. v. Butland, 951 So.2d 860, 876 (Fla. 2d DCA

   2006)). The Court, having carefully considered the parties’ arguments and the evidence

   submitted in the record, determines that disputes as to the amount and nature of Plaintiff’s work

   for Javier Gavilan during this timeframe and whether the circumstances of this case make it

   unjust for Plaintiff to not receive payment for her work beyond receiving the high-paying job

   with Javier Gavilan’s companies for purportedly helping Javier Gavilan form his companies are

   factual issues that cannot be resolved at summary judgment and must be decided by a jury.

          Accordingly, Defendants’ summary judgment motion as to Count V is due to be granted

   as to Plaintiff’s claim for breach of contract, granted as to Plaintiff’s claim for unjust enrichment

   against the corporate Defendants, and denied as to Plaintiff’s claim for unjust enrichment against

   Javier Gavilan.

                                           IV.    CONCLUSION

          Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

          1. Defendants’ Motion for Summary Judgment [DE 28] is GRANTED IN

              PART AND DENIED IN PART as set forth above.

          DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

   4th day of June, 2020.




                                                    11
Case 0:19-cv-61098-WPD Document 49 Entered on FLSD Docket 06/04/2020 Page 12 of 12




   Copies furnished to:
   Counsel of record




                                        12
